EXHIBIT 10.32
 
DATAWATCH CORPORATION


Incentive Stock Option Agreement


Datawatch Corporation, a Delaware corporation (the “Company”), hereby grants as
of _________ __, ____ to [____________] (the “Employee”), an option (the
“Award”) to purchase a maximum of [____] shares (the “Option Shares”) of its
Common Stock, $.01 par value (“Common Stock”), at the price
of  [$_____] per share, on the following terms and conditions:


1.           Grant Under 2011 Equity Compensation and Incentive Plan.  This
option is granted pursuant to and is governed by the Company’s 2011 Equity
Compensation and Incentive Plan (the “Plan”) and, unless the context otherwise
requires, terms used herein shall have the same meaning as in the
Plan.  Determinations made in connection with this option pursuant to the Plan
shall be governed by the Plan as it exists on this date.


2.           Grant as Incentive Stock Option; Other Options. This option is
intended to qualify as an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).  This option is in
addition to any other options heretofore or hereafter granted to the Employee by
the Company or any Related Corporation (as defined in the Plan), but a duplicate
original of this instrument shall not effect the grant of another option.


3.           Vesting of Option if Employment Continues. If the Employee has
continued to be employed by the Company or any Related Corporation on the
following dates, the Employee may exercise this option for the number of shares
of Common Stock set opposite the applicable date:


Prior to _________ __, ____
 
 
-0- shares
On _________ __, ____ and at the end of each three-month period thereafter
-
An additional [___] shares (or such number of shares at the end of the last
three month period so that the total does not exceed [____] shares).



Notwithstanding the foregoing, in accordance with and subject to the provisions
of the Plan, the Committee may, in its discretion, accelerate the date that any
installment of this Option becomes exercisable.  The foregoing rights are
cumulative and (subject to Sections 4 or 5 hereof if the Employee ceases to be
employed by the Company and all Related Corporations) may be exercised on or
before the date which is seven years from the date this option is granted.


 
 

--------------------------------------------------------------------------------

 
4.           Termination of Employment.


(a)           Termination Other Than for Cause. If the Employee ceases to be
employed by the Company and all Related Corporations, other than by reason of
death or disability as defined in Section 5 or termination for Cause as defined
in Section 4(c), no further installments of this option shall become
exercisable, and this option shall terminate (and may no longer be exercised)
after the passage of three months from the Employee’s last day of employment,
but in no event later than the scheduled expiration date.  In such a case, the
Employee’s only rights hereunder shall be those which are properly exercised
before the termination of this option.


(b)           Termination for Cause.  If the employment of the Employee is
terminated for Cause (as defined in Section 4(c)), this option shall terminate
upon the Employee’s receipt of written notice of such termination and shall
thereafter not be exercisable to any extent whatsoever.


(c)           Definition of Cause.  “Cause” shall mean conduct involving one or
more of the following:  (i) the substantial and continuing failure of the
Employee, after notice thereof, to render services to the Company or Related
Corporation in accordance with the terms or requirements of his or her
employment; (ii) disloyalty, gross negligence, willful misconduct, dishonesty or
breach of fiduciary duty to the Company or Related Corporation; (iii) the
commission of an act of embezzlement or fraud; (iv) deliberate disregard of the
rules or policies of the Company or Related Corporation which results in direct
or indirect loss, damage or injury to the Company or Related Corporation;
(v) the unauthorized disclosure of any trade secret or confidential information
of the Company or Related Corporation; or (vi) the commission of an act which
constitutes unfair competition with the Company or Related Corporation or which
induces any customer or supplier to breach a contract with the Company or
Related Corporation.


5.           Death; Disability.


(a)           Death.  If the Employee dies while in the employ of the Company or
any Related Corporation, this option may be exercised, to the extent otherwise
exercisable on the date of his or her death, by the Employee’s estate, personal
representative or beneficiary to whom this option has been assigned pursuant to
Section 9, at any time within 180 days after the date of death, but not later
than the scheduled expiration date, provided that such period for exercise shall
not expire before the date on which the shares underlying the option are
registered under an effective registration statement on Form S-8 under the
Securities Act of 1933, as amended, unless the scheduled expiration date occurs
before such registration is effective.


(b)           Disability.  If the Employee ceases to be employed by the Company
and all Related Corporations by reason of his or her disability (as defined in
the Plan), this option may be exercised, to the extent otherwise exercisable on
the date of the termination of his or her employment, at any time within
180 days after such termination, but not later than the scheduled expiration
date, provided that such period for exercise shall not expire before the date on
which the shares underlying the option are registered under an effective
registration statement on Form S-8 under the Securities Act of 1933, as amended,
unless the scheduled expiration date occurs before such registration is
effective.






 
 

--------------------------------------------------------------------------------

 
(c)           Effect of Termination.  At the expiration of the period for
exercise provided in paragraphs (a) or (b) of this Section 5, this option shall
terminate (and shall no longer be exercisable) and the only rights hereunder
shall be those as to which the option was properly exercised before such
termination.


6.           Partial Exercise.  This option may be exercised in part at any time
and from time to time within the above limits, except that this option may not
be exercised for a fraction of a share unless such exercise is with respect to
the final installment of stock subject to this option and cash in lieu of a
fractional share must be paid, in accordance with Paragraph 13(G) of the Plan,
to permit the Employee to exercise completely such final installment.  Any
fractional share with respect to which an installment of this option cannot be
exercised because of the limitation contained in the preceding sentence shall
remain subject to this option and shall be available for later purchase by the
Employee in accordance with the terms hereof.


7.           Payment of Price.  (a) The option price shall be paid in the
following manner:


 
(i)
in United States dollars in cash or by check;



 
(ii)
subject to Section 7(b) below, by delivery of shares of the Company’s Common
Stock having a Fair Market Value (as determined by the Committee) as of the date
of the exercise equal to the cash exercise price of this option;



 
(iii)
by delivery (including by attestation) of an assignment satisfactory in form and
substance to the Company of a sufficient amount of the proceeds from the sale of
the Option Shares and an instruction to the broker or selling agent to pay that
amount to the Company; or



 
(iv)
by any combination of the foregoing.



(b)           Limitations on Payment by Delivery of Common Stock.  If the
Employee delivers Common Stock held by the Employee (“Old Stock”) to the Company
in full or partial payment of the option price, and the Old Stock so delivered
is subject to restrictions or limitations imposed by agreement between the
Employee and the Company, an equivalent number of Option Shares shall be subject
to all restrictions and limitations applicable to the Old Stock to the extent
that the Employee paid for the Option Shares by delivery of Old Stock, in
addition to any restrictions or limitations imposed by this
Agreement.  Notwithstanding the foregoing, the Employee may not pay any part of
the exercise price hereof by transferring Common Stock to the Company unless
such Common Stock has been owned by the Employee free of any substantial risk of
forfeiture for at least six months.


8.           Method of Exercising Option.  Subject to the terms and conditions
of this Agreement, this option may be exercised by written notice to the Company
at its principal executive office,  or to such transfer agent as the Company
shall designate.  Such notice shall state the election to exercise this option
and the number of Option Shares for which it is being exercised and shall be
signed by the person or persons so exercising this option.  Such notice shall be
accompanied by payment of the full purchase price of such shares, and the
Company shall deliver a certificate or certificates representing such shares as
soon as practicable after the notice shall be received.  Such certificate or
certificates shall be registered in the name of the person or persons so
exercising this option (or, if this option shall be exercised by the Employee
and if the Employee shall so request in the notice exercising this option, shall
be registered in the name of the Employee and another person jointly, with right
of survivorship). In the event this option shall be exercised, pursuant to
Section 5 hereof, by any person or persons other than the Employee, such notice
shall be accompanied by appropriate proof of the right of such person or persons
to exercise this option.


 
 

--------------------------------------------------------------------------------

 
9.           Option Not Transferable.  This option is not transferable or
assignable except by will or by the laws of descent and distribution.  During
the Employee’s lifetime only the Employee can exercise this option.


10.           No Obligation to Exercise Option.  The grant and acceptance of
this option imposes no obligation on the Employee to exercise it.


11.           No Obligation to Continue Employment.  Neither the Plan, this
Agreement, nor the grant of this option imposes any obligation on the Company or
any Related Corporation to continue the Employee in employment.


12.           No Rights as Stockholder until Exercise.  The Employee shall have
no rights as a stockholder with respect to the Option Shares until such time as
the Employee has exercised this option by delivering a notice of exercise and
has paid in full the purchase price for the shares so exercised in accordance
with Section 8.  Except as is expressly provided in the Plan with respect to
certain changes in the capitalization of the Company, no adjustment shall be
made for dividends or similar rights for which the record date is prior to such
date of exercise.


13.           Capital Changes and Business Successions.  The Plan contains
provisions covering the treatment of options in a number of contingencies such
as stock splits and mergers.  Provisions in the Plan for adjustment with respect
to stock subject to options and the related provisions with respect to
successors to the business of the Company are hereby made applicable hereunder
and are incorporated herein by reference.


14.           Early Disposition.  The Employee agrees to notify the Company in
writing immediately after the Employee transfers any Option Shares, if such
transfer occurs on or before the later of (a) the date two years after the date
of this Agreement or (b) the date one year after the date the Employee acquired
such Option Shares.  The Employee also agrees to provide the Company with any
information concerning any such transfer required by the Company for tax
purposes.


15.           Withholding Taxes.  If the Company or any Related Corporation in
its discretion determines that it is obligated to withhold any tax in connection
with the exercise of this option, or in connection with the transfer of, or the
lapse of restrictions on, any Common Stock or other property acquired pursuant
to this option, the Employee hereby agrees that the Company or any Related
Corporation may withhold from the Employee’s wages or other remuneration the
appropriate amount of tax.  At the discretion of the Company or Related
Corporation, the amount required to be withheld may be withheld in cash from
such wages or other remuneration or in kind from the Common Stock or other
property otherwise deliverable to the Employee on exercise of this option.  The
Employee further agrees that, if the Company or any Related Corporation does not
withhold an amount from the Employee’s wages or other remuneration sufficient to
satisfy the withholding obligation of the Company or Related Corporation, the
Employee will make reimbursement on demand, in cash, for the amount
underwithheld.


 
 

--------------------------------------------------------------------------------

 
16.           Provision of Documentation to Employee.  By signing this Agreement
the Employee acknowledges receipt of a copy of this Agreement and a copy of the
Plan.


17.           Conformity with the Plan. The Award is intended to conform in all
respects with, and is subject to applicable provisions of, the Plan. To the
extent that any provision of this Agreement conflicts with the express terms of
the Plan, it is hereby acknowledged and agreed that the terms of the Plan shall
control and, if necessary, the applicable provisions of this Agreement shall be
deemed to be amended so as to carry out the purpose and intent of the Plan. By
the Employee’s acceptance of this Agreement, the Employee agrees to be bound by
all of the terms of this Agreement and the Plan.  Notwithstanding any other
provision of this Section 16, in the event that the provisions of this Agreement
are subject to Section 409A of the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations promulgated thereunder (“Section 409A”), the
provisions of this Agreement shall comply with, and shall be interpreted in a
manner consistent with, Section 409A.
 
18.           Miscellaneous.


(a)           Notices.  All notices hereunder shall be in writing and shall be
deemed given when sent by certified or registered mail, postage prepaid, return
receipt requested, to the address set forth below.  The addresses for such
notices may be changed from time to time by written notice given in the manner
provided for herein.


(b)           Entire Agreement; Modification.  This Agreement constitutes the
entire agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement.  This Agreement
may be modified, amended or rescinded only by a written agreement executed by
both parties.


(c)           Severability.  The invalidity, illegality or unenforceability of
any provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.


(d)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, subject to the limitations set forth in Section 9 hereof.


(e)           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
without giving effect to the principles of the conflicts of laws thereof.


(f)           Data Protection Waiver. The Employee understands and consents to
the Company or its agents or independent contractors appointed to administer the
Plan obtaining certain of the Employee’s personal employment information
required for the effective administration of the Plan and that such information
may be transmitted outside of the country of the Employee’s employment and/or
residence.  Information relating to the Employee’s participation under the Plan
may constitute personal data that is subject to the Company’s policies on
protection and use of personal data.


 
 

--------------------------------------------------------------------------------

 
(g)           Clawback. This Award and any resulting payment or delivery of
shares of the Company’s Common Stock is subject to set-off, recoupment, or other
recovery or “claw back” as required by applicable law or by a Company policy on
the claw back of compensation, as amended from time to time.


[FORM NOTE: ADD THE FOLLOWING AND CONSULT LOCAL COUNSEL FOR ADDITIONAL/REVISED
PROVISIONS IN THE CASE OF GRANTS OUTSIDE THE U.S., AS WELL AS FOR ADVICE ON
COMPLIANCE WITH LOCAL SECURITIES REGISTRATION REQUIREMENTS AND AGREEMENT
TRANSLATION REQUIREMENTS.]


19.          Additional Conditions.


(a)           In accepting the Award, the Employee acknowledges that: (i) the
grant of Option Shares is voluntary and occasional and does not create any
contractual or other right to receive future Awards, or benefits in lieu of
Awards, even if Option Shares have been granted repeatedly in the past; (ii) all
decisions with respect to future grants of Option Shares, if any, will be at the
sole discretion of the Company; (iii) the Employee is voluntarily participating
in the Plan; (iv) the Option Shares and the underlying shares of Common Stock
are an extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or any Subsidiary, and which is
outside the scope of the Employee’s employment contract, if any; (v) the Option
Shares and the underlying shares of Common Stock are not intended to replace any
pension rights or compensation; (vi) the Option Shares are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, unfair
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Subsidiary; (vii) in consideration of the Award, no claim or entitlement to
compensation or damages shall arise from termination, forfeiture or cancelation
of the Option Shares, or diminution in value of the shares of Common Stock
acquired under the Plan, resulting from termination of the Employee’s employment
by the Company or a Subsidiary (for any reason whatsoever and whether or not in
breach of local labor laws), and the Employee irrevocably releases the Company
and its Subsidiaries from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, the Employee shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim; (viii) in the event of termination of the
Employee’s employment (whether or not in breach of local labor laws), the
Employee’s right to receive the Option Shares and any resulting shares under the
Plan, if any, will terminate effective as of the date that the Employee is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
termination of employment (whether or not in breach of local labor laws) the
Board shall have the exclusive discretion to determine when the Employee is no
longer actively employed for purposes of the Award; and (ix) the rights and
benefits under the Plan, if any, will not automatically transfer to another
company in the case of a merger, takeover or transfer of liability.


(b)           Neither the Company nor any Subsidiary is providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
participation in the Plan, or the Employee’s acquisition or sale of the
underlying shares of Common Stock.  The Employee is advised to consult with his
or her own personal tax, legal and financial advisors regarding participation in
the Plan before taking any action related to the Plan.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company and the Employee have caused this instrument to
be executed as of the date first above written.


DATAWATCH CORPORATION
Quorum Office Park
271 Mill Road
Chelmsford, MA 01824


By:  ___________________________
Murray P. Fish
CFO


By:  Employee


___________________________




___________________________
Street Address
___________________________
City           State            Zip Code